Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Amendment filed on: 03/29/2021.
Claims 1 – 4 and 6 – 20 are still pending.
Claims 1, 6, 7, 9, 11, 13, 18, and 20 have been amended.
Claim 5 has been canceled.
Allowable Subject Matter
Claims 1 – 4 and 6 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments have been fully considered and are persuasive.
Regarding Claims 18 – 20, same reasons of Action sent on 10/29/2020.
Regarding Claim 1, the prior art of record does not teach claimed limitation: “a second non-linear device electrically coupled to the ammeter inputs an operational amplifier having a first input, a second input, and an output, the resistor electrically coupled to the first input of the operational amplifier; and a feedback path electrically coupled between the output and the second input of the operational amplifier, the feedback path including the second non-linear device” in combination with all other claimed limitations of claim 1.
Regarding Claims 2 – 4 and 6 – 12, the claims are allowed as they further limit allowed claim 1.
Regarding Claim 13, the prior art of record does not teach claimed limitation: “a second non-linear device electrically coupled to an amplifier output of the amplifier; and a resistor electrically coupled between the amplifier output and the second input of the operational amplifier, a resistance of  in combination with all other claimed limitations of claim 13.
Regarding Claims 14 – 17, the claims are allowed as they further limit allowed claim 13.

The closest references are found based on the updated search:
Li et al. (US 2019/0329033 A1) teaches an ammeter and an external electrode which are connected with the first rheostat and the third resistor in series (see claim 4).
Yanai (US 2018/0123441 A1) discloses that a DC power supply is connected to the adjustment board via a voltage regulator in order to supply power to the second integrated circuit element, the second integrated circuit element supplies the load current to a series circuit formed by an ammeter and a standard sample load, and a dummy load resistor is connected to an output circuit of a constant voltage power supply provided in the second integrated circuit element (see claim 9).
Tan (US 2018/0025612 A1) suggests that a second input side connected to the reference voltage source; and an output side connected to the micro control unit, wherein if the resistance value of the external resistor is less than or equal to the predetermined value, the comparator is configured to inform the micro control unit that the resistance value of the external resistor is less than or equal to the predetermined value (see claim 4).
However, the combination or each of the cited references above does notdisclose nor fairly suggest each and every claimed limitation of independent claims 1, 13, and 18, therefore claims 1 – 4 and 6 – 20 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:00pm, Friday, EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        4/1/2021